DETAILED ACTION
Claims 1, 4-8, 11-15, 21 and 22 are pending as amended on  12 August 2021, claims 16-20 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 1 and 8 under 35 U.S.C. 102 (a)(1 )/(a)/(2) over Holtsclaw.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1, 5, 8 and 13 under 35 U.S.C. 102 (a)(1 )/(a)/(2) over Fideo.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1, 5, 8 and 13 under 35 U.S.C. 102 (a)(1 )/(a)/(2) over Robb.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims   4, 6, 11-12 and 14 under  35 U.S.C. 103  over Robb in view of Holtsclaw.  The rejection has been withdrawn.
The rejection of claims 7 and 15 under  35 U.S.C. 103  over Robb in view of Holtsclaw and Jones has been withdrawn.
Applicant’s amendment does not distinguish from Robb in view of Kramer.
Applicant’s arguments in light of the amendment have been fully considered. 
With respect to Robb in view of Kramer, Applicant’s arguments are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Robb teaches that the well treatment fluid include a biocide  such as a phosphonium quaternary compounds ([0035]). Kramer teaches that a highly efficacious biocide for oil and gas filed systems  comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084] and [0086]). At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the biocide composition of Kramer in the treatment fluid of Robb. The rationale to do so would have been the motivation provided by the teachings of Kramer that to do so would predictably provide enhanced efficacy ([0002] and [0164]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide.
Applicant argues that adding the biocide of Kramer to the well treatment fluid of Robb might compromise the friction reduction provided by the polymeric friction reducer of Robb, however, Applicant fails to provide evidence to support such assertion.  To the contrary, Robb expressly discloses that the well treatment fluid may comprise a biocide including a phosphonium quaternary compounds ([0035]), and Robb also discloses the presence of  alkyliminodipropionate in the treatment fluid ([0021] and [0031]).  Absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the  phosphonium and  alkyliminodipropionate based  biocide  of Kramer would not compromise the friction reduction of the treatment fluid of Robb.   
Applicant’s other arguments are moot as they do not apply to the current rejection. 

Double Patenting
Claims 1, 4-8, 11-15  and  21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 7 and 10-13 of U.S. Patent No.10214684.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a well treatment fluid of same phosphonium compound, polymer friction reducer  and surfactant  in the same amount or a  method of modifying a well treatment fluid with the same  phosphonium compound, polymer friction reducer  and surfactant, and further require a reduction of the friction of the treated well treatment fluid, thus fully anticipates the instant claims. 

Claim Rejections - 35 USC § 103
Claims 1, 4-8, 11-15 and 21-22   are  rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of Kramer.
Regarding claims 1, 4-8, 11-15 and 21, Robb teaches a well treatment fluid comprises an aqueous base fluid added with a friction reducing polymer ([0008], [0009]), a biocide including a phosphonium quaternary compounds ([0035]), and amphoteric surfactants such as alkyliminodipropionate ([0021] and [0031]); wherein the friction reducing polymer comprises copolymers of acrylamide and acrylic acid ([0024] and [0044]) and has a molecular weight in the range of 1,500,000 to about 20,000,000([0026] and [0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP
2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Kramer teaches that a biocide effective for oil and gas field water systems comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084],  [0086], [0103] and [0158]), and the biocide composition is added in a combined amount of 1 to 50 parts per million ([0177),  wherein the weight ratio of TTPC phosphomium to  poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride maybe  1:1 to 2:1 ([0170]-[0172] and [0175]), thus the amount of TTPC Phosphonium is about 1 to  33 ppm, which overlaps with the claimed amount of at least 5 ppm. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to add the aqueous biocide composition  and amount of Kramer in the treatment fluid of Robb. The rationale to do so would have been the motivation provided by the teachings of Kramer that to do so would predictably provide enhanced efficacy ([0002] and [0164]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
 prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 22,  Robb teaches the aqueous base fluid comprises a brine ([0018]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768